Citation Nr: 1713837	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  12-26 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent (prior to July 22, 2013, and from November 1, 2013) for coronary artery disease (CAD), status post myocardial infarction and coronary artery bypass graft (CABG). 

2.  Entitlement to a rating in excess of 20 percent for type II diabetes mellitus. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO) and from a March 2011 rating decision of the Columbia, South Carolina RO.  The record is now in the jurisdiction of the Nashville RO.  On the Veteran's September 2012 VA Form 9, he requested a hearing before the Board; however, in a statement received in February 2014, he withdrew such request.

In a January 2014 rating decision, the rating for the Veteran's service-connected coronary artery disease was increased to 100 percent, effective July 22, 2013, (the date the Veteran had a myocardial infarction), followed by a return to the 30 percent rating, effective November 1, 2013 (the first day of the month following three months after the documented myocardial infarction).  Although the award of a 100 percent rating from July 22, 2013, to October 31, 2013, renders moot the question of entitlement to an increased rating for that period, the issue of a rating in excess of 30 percent prior to July 22, 2013, and from November 1, 2013, remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In February 2015, the Board remanded the Veteran's claims for further development.  A SSOC was issued in April 2016, and the case has now been returned to the Board for further appellate action.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 




FINDINGS OF FACT

1.  For the period prior to July 22, 2013, the evidence does not show the Veteran's CAD resulted in more than one episode of acute congestive heart failure in the past year; or workload of greater than three METs but not greater than five METs results in dyspnea, fatigue, angina, dizziness, or syncope or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

2.  As of July 24, 2013, the evidence shows the Veteran's CAD resulted in an ejection fraction of 50 percent, but no less, resulting in dyspnea and fatigue.  

3.  The Veteran is in receipt of a 100 percent rating for the period July 22, 2013, through October 31, 2013 (following a myocardial infarction), and therefore, the next higher evaluation of 60 percent will become effective November 1, 2013.  

4.  During the appeal period, the Veteran's diabetes has not required doctor-prescribed regulation of activities.

5.  Prior to September 19, 2016, the evidence of record does not persuasively show that the Veteran's service-connected disabilities preclude him from following a substantially gainful occupation.  

6.  For the period from September 19, 2016, as a 100 percent combined schedular rating has been assigned, the matter of entitlement to a TDIU rating is rendered moot.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating for CAD in excess of 30 percent prior to July 22, 2013, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1- 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7005 (2016).

2.  From November 1, 2013, the criteria for a 60 percent rating for CAD have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.3, 4.7, 4.10, 4.104, Diagnostic Code 7005 (2016).

3.  The criteria for an evaluation in excess of 20 percent for diabetes mellitus, Type II, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.6, 4.10, 4.14, 4.119, Diagnostic Code 7913 (2016).

4.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim for entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing or a special home adaptation grant.  August 2009, September 2010, November 2010 letters explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  He has had ample opportunity to respond and supplement the record, and has not alleged prejudice from a notice defect; see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran's pertinent treatment records have been secured.  The AOJ arranged for pertinent VA examinations in August 2009 (diabetes), October 2010 (heart), August 2014 (peripheral neuropathy), and March 2016 (heart), and March 2016 (TDIU).  The Board finds that the reports of these VA examinations contain sufficient clinical findings and discussion of the history and features (and related functional impairment) of his pertinent service-connected disabilities, and constitute probative medical evidence adequate for evaluating the symptomatology relevant to the claim at issue.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In February 2015, the Board remanded the Veteran's claims.  The February 2015 remand directed that the Veteran be asked to identify the providers of any additional treatment or evaluation he has received for his claimed disabilities.  In July 2015 a letter was sent to the Veteran requesting authorization and general release for medical provider information.  The Veteran completed the VA Form 21-4142a, and only identified the VAMC in Memphis.  All copies of VA treatment records since August 2014 were to be obtained; records were obtained from August 2014 through April 2016.  The Veteran was to be afforded a heart and diabetes examination.  He was afforded VA examinations in March 2016.  Finally, a medical opinion as to whether his service connected conditions prevented substantially gainful employment at any time since April 2009 (a year prior to the date he filed his current claim), consistent with his education, completed high school and occupational experiences, truck driver, dock worker, hostler.  Age and non service connected disabilities were not to be considered.  

In March 2016, the Veteran was afforded a VA examination to determine whether his conditions lead to substantial unemployment.  The prior remand listed each condition, and each was to be discussed.  The examiner cited the Veteran's CAD, diabetes, and diabetic neuropathy.  The Board notes the examiner did not discuss each service connected condition, however there was substantial compliance with the instructions.  The Veteran has not asserted that his other service connected conditions have caused his unemployment, and the examiner attributed the Veteran's unemployment to his non-service connected CVA.  As such, the Board finds there was substantial compliance with the remand directive pertaining to the TDIU examination.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).
A SSOC was issued in April 2016.  Accordingly, the requirements of the February 2015, remand were ultimately accomplished and the AOJ substantially complied with the prior remand instructions.  

The Veteran has not identified any pertinent evidence that remains outstanding.  Accordingly, VA's duty to assist is met and the Board will address the merits of the claims.

Increased Ratings 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2016).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where entitlement to compensation has already been established and an increase in the disability rating is at issue, the most recent evidence is generally the most relevant, as the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
The Veteran bears the burden of presenting and supporting his claim for benefits.  See 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

A. Coronary Artery Disease

The Veteran's service-connected coronary artery disease has been rated under Diagnostic Code 7005, with a 30 percent rating in effect from August 7, 2006, a 100 percent in effect from July 22, 2013, through October 31, 2013, and a 30 percent in effect from November, 1 2013.  For the reasons described below, the Board finds that the Veteran's coronary artery disease does not warrant a rating in excess of 30 percent prior to July 22, 2013, but he does meet the criteria for a 60 percent rating, effective November 1, 2013.  

Under Diagnostic Code 7005, a 10 percent disability evaluation is assigned when a workload of greater than 7 METs, but not greater than 10 METs, results in dyspnea, fatigue, angina, dizziness, or syncope; or, continuous medication is required.  One MET [metabolic equivalent] is the energy cost of standing quietly at rest.  See 38 C.F.R. § 4.104.

A 30 percent rating is assigned when a workload of between five and seven METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  Id.

A 60 percent rating is assigned when a veteran experiences more than one episode of acute congestive heart failure in the past year, or; workload of greater than three METs but not greater than five METs results in dyspnea, fatigue, angina, dizziness, or syncope or; left ventricular dysfunction with an ejection fraction (LVEF) of 30 to 50 percent.  Id.

A maximum 100 percent rating is assigned when a veteran experiences chronic congestive heart failure, or; work-load of three METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

The Veteran was afforded a VA examination in October 2010.  The Veteran was diagnosed with ischemic heart disease, and he was taking various medication to treat his condition.  In 1995 he had an angioplasty, and in 1998 a CABG.  He had a myocardial infarction in 1995.  In 2000 he had a cerebrovascular accident (CVA), and suffered left sided paralysis, and is wheel chair bound.  His heart rhythm was regular, and there were no extra heart sounds.  There was no evidence of congestive heart failure or pulmonary hypertension.  Stress testing was contraindicated due to left sided hemiplegia status post CVA.  His estimated METs was 7 to 8, however he was unable to walk due to stroke.  His heart size was normal.  His LVEF was 60 percent, with the size and function being normal.  There was trace mitral regurgitation, and trace tricuspid regurgitation.  He had been unemployed since December 2000, as a result of the stroke.  He reported getting shortness of breath on minimum exertion.  

VAMC treatment records indicate that on July 24, 2013, cardiac testing was performed, and revealed LVEF of 50%. 

VAMC treatment records indicate that on October 29, 2015, cardiac testing was done and revealed LVEF of 50%.  

The Veteran underwent a VA examination in March 2016.  He has a history of angioplasty, coronary artery bypass graft (CABG) and percutaneous coronary intervention (PCI), with stent.  The etiology of his heart condition is atherosclerosis.  He requires continuous medication for his heart condition including aspirin, carvedilol, and clopidogrel.  He had a myocardial infarction in 2013.  He does not have arrhythmias, heart valve conditions, infectious heart conditions, or pericardial adhesions.  On examination he had a regular heart rate, and heart sounds were normal.  There was no jugular venous distension, and auscultation of the lungs was clear.  Peripheral pulses were diminished.  He had left lower extremity peripheral edema, but no edema of his right lower extremity.  An echocardiogram from November 2015 was referenced that indicated left ventricular ejection fraction (LVEF) of 50 to 55%.  The wall motion was abnormal, with a moderate sized basal inferior and basal posterior wall hypokinesis.  Wall thickness was normal.  Exercise stress METs testing could not be done because of the Veteran's medical contraindication, which was the status post CVA from 2000.  Interview-based METs test was done, and revealed a METs level of 1 to 3, which is consistent with activities such as eating, dressing, taking a shower, and slow walking.  The METs level is not due solely to the heart condition.  The examiner indicated the limitation in METs level is due to multiple medical conditions including the heart condition, however it is not possible to accurately estimate the percent of METs limitation attributable to each medical condition.  The rationale provided was that the Veteran's stroke is the largest factor limiting his METs level.  The Veteran is limited in the ability to perform physical activities due to his left sided residual weakness and deconditioning.  He is not medically fit enough to estimate the METs level reflecting the current function of solely his heart and it is not possible to state an estimated METs level for the heart only without resorting to mere speculation.  In the Veteran's case, the ejection fraction is a more accurate indicator of heart function than his estimated MET level.  The examiner concluded the Veteran's heart condition does not impact his ability to work.  

The Board finds that as of July 24, 2013, the Veteran's LVEF was 50%.  Hence, a 60 percent evaluation is warranted as early as July 24, 2013.  Because the Veteran was in receipt of a 100 percent evaluation for the period July 22, 2013 through October 31, 2013, following a myocardial infarction, the 60 percent evaluation will take effect on November 1, 2013.

A 60 percent rating is assigned when a veteran experiences more than one episode of acute congestive heart failure in the past year, or; workload of greater than three METs but not greater than five METs results in dyspnea, fatigue, angina, dizziness, or syncope or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.

Prior to July 22, 2013, there is no evidence the Veteran experienced more than one episode of acute congestive heart failure in the prior year; or workload of greater than three METs but not greater than five METs resulting in dyspnea, fatigue, angina, dizziness, or syncope or; left ventricular dysfunction with an ejection fraction (LVEF) of 30 to 50 percent.  

Moreover, except for the period of July 22, 2013, through October 31, 2013, the criteria for the next higher rating of 100 percent is not warranted, as there was no evidence of chronic congestive heart failure, nor was there evidence of a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or an ejection fraction of less than 30 percent. 

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected disability at issue and notes that he is competent to describe certain symptoms associated with his heart disability.  His history and report of symptoms have been considered, and have been contemplated by the disability ratings for which the Veteran has been found to be entitled to by the Board.  Moreover, the competent medical evidence offering specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected coronary artery disease.  Although the Board accepts the Veteran's testimony with regard to the matters he is competent to address, it relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected CAD.

Accordingly, for the reasons discussed above, the Board determines that the criteria for entitlement to a rating for CAD in excess of 30 percent prior to July 22, 2013, have not been met.  The Board further finds that a 60 percent rating, but no higher from November 1, 2013, has been met.  

B. Diabetes Mellitus

The Veteran argues that his currently-assigned rating does not accurately reflect the severity of his service-connected diabetes mellitus.  

The Veteran's diabetes is evaluated under 38 C.F.R. § 4.119, Diagnostic Code 7913.  A 20 percent rating is warranted for diabetes mellitus that requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted for diabetes mellitus that requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice per month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year, or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.  Compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating, but non-compensable complications are considered part of the diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1). 

In order to demonstrate a regulation of activities, medical evidence is required to show that both occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  The phrase "regulation of activities" means "avoidance of strenuous occupational and recreational activities."  Id. at 362 (quoting 38 C.F.R. § 4.119, Diagnostic Code 7913 (defining the term within the criteria for a 100 percent rating)).

The Veteran was afforded a VA examination in August 2009.  He takes oral medication and insulin once daily.  There was no indication the Veteran's activities required regulation as part of medical management of his diabetes.  

He had a diabetes examination in March 2016.  The Veteran's diabetes was noted as being managed by a restricted diet, oral hypoglycemic agent, and he required more than once daily injections of insulin.  The Veteran does not require regulation of activities as part of medical management of his diabetes.  The examiner concluded the Veteran's diabetes and complications of diabetes do not impact his ability to work.  

The VAMC treatment records are consistent with the findings of the VA examinations-with no noted evidence of regulation of his activities.  

In April 2016, the Veteran submitted a statement indicating his diabetes was out of control, and he takes 100 units of insulin per day.  

As noted, a rating in excess of 20 percent requires the need for the regulation of activities to treat diabetes mellitus. 

This has simply not been shown by the record at any time, and since each schedular rating in excess of 20 percent requires the regulation of activities to treat diabetes mellitus, a higher schedular rating is not warranted at any time during the course of the Veteran's appeal.

On review of the evidence of record, the Board finds no indications that the Veteran's activities required regulation, ordered by a medical professional, to control his diabetes.  Moreover, there is no evidence that the Veteran has experienced episodes of ketoacidosis or hypoglycemic reactions requiring either hospitalization, or twice a month visits to a diabetic care provider.  Therefore, there is no evidence to support a 40, 60, or 100 percent schedular rating under Diagnostic Code 7913. 

As the Veteran's diabetes does not require the regulation of activities, is not manifested by episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization, and does not require twice a month visits to a diabetic care provider; the Veteran is not entitled to a schedular rating higher than 20 percent at any time during the appeal period. 

Having carefully considered the claim and applying the law, the Board finds that the preponderance of the evidence does not support increased evaluation in excess of 20 percent for diabetes mellitus.

C. Additional Considerations

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected CAD, and his diabetes mellitus, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Specifically, the criteria contemplate the Veteran's use of medication to treat symptoms, which include fatigue, and insulin dependence. 

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his disabilities are more severe than reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  Accordingly, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  

The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Thus, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria, and the Board will therefore not address this issue further.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).

TDIU

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is either one disability ratable at 60 percent or more, or, if more than one disability, at least one disability is ratable at 40 percent or more and the multiple service connected disabilities combine to a disability rating of 70 percent or greater.  Id. 

Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system, will be considered as one disability for TDIU purposes.  38 C.F.R. § 4.16(a).

Although the Veteran may be unemployed, the dispositive issue is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

For a Veteran to prevail on a claim for a TDIU rating, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. 4.16(a).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether an Veteran is entitled to a total disability rating based upon individual unemployability, neither the Veteran's nonservice-connected disabilities nor may advancing age be considered.  

The Veteran's service-connected disabilities consist of posttraumatic stress disorder (PTSD) (rated at 70 percent from September 19, 2016); peripheral vascular disease of the right lower extremity (rated at 40 percent from August 7, 2006); peripheral vascular disease of the left lower extremity (rated at 40 percent from August 7, 2006); coronary artery disease, status post myocardial infarction and CABG (rated at 30 percent prior to July 22, 2013, 100 percent from July 22, 2013 to October 31, 2013, and 60 percent from November 1, 2013); diabetes mellitus (rated at 20 percent from August 7, 2006); peripheral neuropathy of the right lower extremity (rated at 10 percent from August 4, 2009); peripheral neuropathy of the left lower extremity (rated at 10 percent from August 4, 2009); tender swollen left foot (rated at 0 percent from November 12, 1968); cataracts (rated at 0 percent from August 7, 2006); nephropathy (rated at 0 percent from August 7, 2006); erectile dysfunction (rated at 0 percent from August 7, 2006); and CABG sternotomy scar (rated at 0 percent from August 7, 2006).  

Here, the Veteran's diabetes and associated peripheral vascular disease, and peripheral neuropathy of the lower bilateral extremities are disabilities resulting from a common etiology, therefore, they will be considered as one disability for TDIU purposes.  In addition, the bilateral factor applies, thus, the Veteran has one disability rated as 60 percent disabling or more.  Therefore, the Veteran meets the minimum schedular requirements for TDIU benefits.  38 C.F.R. § 4.16(a).

Period prior to September 19, 2016

In an October 2014, statement from Dr. B., of the Memphis VAMC, stated the Veteran has iron deficiency anemia, hypothyroidism, PVD, diabetes mellitus with neuropathy, hypertension, history of cerebrovascular accident in December 2000, seizure disorder, hyperlipidemia, depression, and coronary artery disease.  Dr. B. stated the Veteran is unable to work as a result of his medical conditions.  

The record indicates that the Veteran has been unemployed since December 2000.  Prior to December 2000 the Veteran was working as a truck driver.  He suffered a CVA and has not worked since.  

In February 2017, the Veteran's spouse stated that the Veteran is confined to the home, and only leaves for doctors' visits.  He is unable to take care of his financial affairs or personal business. 

In March 2016, the Veteran was afforded a VA examination.  The examiner concluded the Veteran's ischemic heart disease, diabetes, and diabetic neuropathy have not prevented him from substantially gainful employment at any time since April 2009.  The examiner concluded the Veteran is not able to engage in gainful employment as a result of his cerebral vascular accident (not service connected), and resultant left side upper extremity paralysis, and residual left side lower extremity weakness.   
He had a peripheral neuropathy examination in March 2016.  The examiner indicated the Veteran's diabetic peripheral neuropathy does not impact his ability to work.  
In these circumstances, the evidence does not show that the Veteran is unable to secure or follow a substantially gainful occupation solely by reason of service-connected disabilities, either individually or in the aggregate.  Rather, it appears that his difficulty was attributable to his non-service connected impairments, to include his CVA and resultant paralysis.  Prior to the CVA the Veteran was employed, and only ceased to work following the CVA.  Although the Veteran meets the schedular threshold for a TDIU prior to September 19, 2016, his is not unemployable due to his service-connected disabilities.
In reaching the conclusion to deny this claim, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Thus, entitlement to a TDIU is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
Period from September 19, 2016

The Veteran is currently in receipt of a 100 percent combine schedular rating, effective September 19, 2016.  

The Board finds that neither the Veteran's allegations nor the evidence of record reflects that the Veteran is entitled to an award of a TDIU beginning on and after September 19, 2016. 

As discussed above, the Veteran's combined disability rating was increased to 100 percent effective September 19, 2016.  In a January 2017 Rating Decision, the RO granted service connection for PTSD, with a 70 percent rating.  This award increased the Veteran's combined disability rating to 100 percent effective September 19, 2016. 

Receipt of a 100 percent schedular rating for a service connected disability does not necessarily render moot any pending claim for a TDIU.  See Bradley v. Peake, 22 Vet. App. 280, 293-94.  Although no additional disability compensation may be paid when a total schedular disability is already in effect, Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation ("SMC"). 

The Bradley case, however, is distinguishable from the instant case.  In Bradley, the Court found that a TDIU was warranted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  Under those circumstances, there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293.  Here, to also award a separate TDIU rating in addition to the combined schedular 100 percent rating since September 19, 2016, based on the Veteran's combined service-connected disabilities would result in duplicate counting of the disabilities.  See VAOPGCPREC 66-91 (Aug. 15, 1991) (several separately ratable disabilities cannot be combined to achieve a single total rating in order to qualify for SMC); See also Bradley, 22 Vet. App. at 293-94 (holding that multiple disabilities arising from a single incident that establish entitlement to a schedular TDIU under 38 C.F.R. § 4.16(a) may not be considered as one disability that satisfies that requirement of a service-connected disability rated as total).  Therefore, the matter of entitlement to a TDIU rating from September 19, 2016, is rendered moot.

Because no allegation of error of fact or law remains for appellate consideration, the Board has no jurisdiction to review the appeal for this issue, and it is dismissed.  See 38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.

The Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of the VA under a law that affects the provisions of benefits administered by the VA.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Additionally, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination of being appealed.  See 38 U.S.C.A. § 7105(d)(5).


ORDER

An evaluation in excess of 30 percent for CAD, prior to July 22, 2013, is denied. 

An evaluation of 60 percent for CAD, beginning November 1, 2013, is granted. 

An evaluation in excess of 20 percent for diabetes mellitus, Type II, is denied.

Entitlement to a TDIU is denied. 




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


